DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed on 08/24/2020. Claims 17-27 are canceled. Claims 1-16 are currently pending and have been examined.
Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gillet et al (US Patent No. 9,163,657), hereinafter referred to as Gillet.
	Regarding claims 1 (Original) and 7 (Original), Gillet discloses in figure 1, a V-clamp installation/removal tool, comprising: 
	a spreader mechanism (4), including: 
		an elongate hollow outer support element having a proximal end and a distal end (5), the hollow outer support element defining an interior volume (5 has an interior volume); 
		a first spreader hook coupled to the outer support element at or near the proximal end of the outer support element (52); 
		an elongate inner support element having a proximal and a distal end (6), the inner support element slidably positioned at least partially within the interior volume (6 is slidable within the interior volume of 5); 
		a second spreader hook coupled to the inner support element at or near the proximal end of the inner support element (63); and 
		a spring positioned between the outer support element and the inner support element within the interior volume (fig 4, 10); 
	an actuator cable having a tubular outer element (3) and an inner cable slidable within the tubular outer element (2); and 
	a plier element (1) having a first handle (14) mechanically fixed to a first jaw (11) and first gripping element (16) and a second handle (15) mechanically fixed to a second jaw (12) and second gripping element (17) with the first handle and second handle pivotably coupled (14 and 15 are pivotably coupled at 13); 
	wherein the distal end of the actuator cable outer element is mechanically coupled to the outer support element (col 4, lines 14-23, where 3 is connected to 5) and the actuator cable inner cable is mechanically coupled to the inner support element (col 4, lines 24-28, 2 is connected to 6 by 8 and by quick means for fastening); and 
	wherein the proximal end of the actuator cable outer element is mechanically coupled to one of the gripping elements (3 is coupled to 17) and the proximal end of the actuator cable inner cable is mechanically coupled to the other gripping element (2 is coupled 16).
	Regarding claims 2 (Original) and 8 (Original), Gillet further discloses the tool of claims 1 and 7, wherein the hollow outer support element comprises a tubular section defining the interior volume (5 has a tubular section that defines the interior volume in which 6 fits).
	Regarding claims 3 (Original) and 9 (Original), Gillet further discloses the tool of claims 2 and 8 wherein the hollow outer support element tubular section comprises a tube having a rectangular cross-sectional shape (5 has a rectangular cross-section).
	Regarding claim 11 (Original), Gillet further discloses the spreader mechanism of Claim 7, wherein the inner support element comprises a hollow tubular section (6 is hollow).
	Regarding claim 12 (Original), Gillet further discloses the spreader mechanism of Claim 7, wherein the inner support element comprises a solid tubular section (6 comprises 8, which is a block).
	Regarding claim 13 (Original), Gillet further discloses the spreader mechanism of Claims 11 or 12, wherein the inner support element comprises a tube having a rectangular cross-sectional shape (6 has a rectangular cross-section 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gillet et al (US Patent No. 6,163,657) as applied to claim 1, and in view of Teeters (US PGPUB No. 2007/0227309), hereinafter referred to as Gillet and Teeters, respectively.
	Regarding claims 4 (Original) and 10 (Original0, Gillet discloses the elements of the claimed invention as stated above in claims 2 and 8, but does not explicitly disclose wherein the hollow outer support element tubular section comprises a tube having a round cross-sectional shape.
	Teeters teaches a hose clamp tool comprising a first outer sheath (18) and an inner sheath (21) received by the outer sheath (21 is received by 18), the profile of a hollow outer sheath and the inner sheath having a round cross-section shape (fig 3, 14 is round).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillet with the teachings of Teeters to incorporate a round cross-section because the round cross-section enables use with a rounded bolt (page 1, paragraph [0004], summarized).
	Regarding claim 14 (Original), Gillet discloses the elements of the claimed invention as stated above in claims 11 or 12, but does not explicitly disclose the inner support element comprises a tube having a round cross-sectional shape.
	Teeters teaches a hose clamp tool comprising a first outer sheath (18) and an inner sheath (21) received by the outer sheath (21 is received by 18), the profile of the inner sheath having a round cross-section shape (fig 3, 14 is round).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillet with the teachings of Teeters to incorporate the inner support element to be round because the round cross-section enables use with a rounded bolt (page 1, paragraph [0004], summarized).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gillet et al (US Patent No. 6,163,657) as applied to claim 1, and in view of De Campos et al (US PGPUB No. 2019/0360512), hereinafter referred to as Gillet and De Campos, respectively.
	Regarding claim 5 (Original), Gillet discloses the tool of claim 1, wherein the inner cable comprises a metallic wire (2 is a wire cable).
	Gillet does not explicitly disclose wherein the outer tubular element comprises a plastic material.
	De Campos teaches a clip for use with a hose clip made from a plastic material (paragraph [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillet with the teachings of De Campos to incorporate plastic as a material of choice to use on the outer tubular element because plastic as a material has properties that increases process output and at an economical price which reduces the cost per unit and increases the number of units made per hour, where both factors increase revenue to the manufactures.
	Claims 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gillet et al (US Patent No. 6,163,657) as applied to claim 1, and in view of Wu (US Patent No. 6,276,236), hereinafter referred to as Gillet and Wu, respectively.
	Regarding claim 6 (Original) and 16 (Original), Gillet discloses the elements of the claimed invention as stated above in claims 1 and 7, but does not explicitly disclose wherein the first and/or second spreader hooks include slots to position the hooks about a V-clamp bolt.
	Wu teaches in figures 4, a spreader mechanism, including: 
	an elongate hollow outer support element (33) having a proximal end and a distal end (33 has a proximal and distal ends), the hollow outer support element defining an interior volume (33 has an interior volume); 
	a first spreader hook coupled to the outer support element at or near the proximal end of the outer support element (324); 
	an elongate inner support element (32) having a proximal and a distal end (32 has proximal and distal ends), the inner support element slidably positioned at least partially within the interior volume (32 is slidable within 33); 
	a second spreader hook coupled to the inner support element at or near the proximal end of the inner support element (335); 
	a spring positioned between the outer support element and the inner support element within the interior volume (332); and 
	wherein the first and/or second spreader hooks include slots to position the hooks about a V-clamp bolt (325 and 336).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillet with the teachings of Wu to incorporate the slots because the slots enable cable maneuvering (col 3, lines 13-18, summarized).
	Regarding claim 15 (Original), Gillet discloses the elements of the claimed invention as stated above in claim 7, but does not explicitly disclose wherein the first and/or second spreader hooks have a hook portion with a substantially circular cross-sectional shape.
	Wu teaches in figures 4, a spreader mechanism, including: 
	an elongate hollow outer support element (33) having a proximal end and a distal end (33 has a proximal and distal ends), the hollow outer support element defining an interior volume (33 has an interior volume); 
	a first spreader hook coupled to the outer support element at or near the proximal end of the outer support element (324); 
	an elongate inner support element (32) having a proximal and a distal end (32 has proximal and distal ends), the inner support element slidably positioned at least partially within the interior volume (32 is slidable within 33); 
	a second spreader hook coupled to the inner support element at or near the proximal end of the inner support element (335); 
	a spring positioned between the outer support element and the inner support element within the interior volume (332); and 
	wherein the first and/or second spreader hooks have a hook portion with a substantially circular cross-sectional shape (325 and 336 have a substantially circular cross section at the bottom of the hook)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillet with the teachings of Wu to incorporate the slots because the slots enable cable maneuvering (col 3, lines 13-18, summarized).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US PGPUB No. 2019/0184531) discloses a remote hose clamp tool. Wu (US Patent No. 10,688,636) teaches a remove hose clamp tool. Pool et al (US Patent No. 6,634,258) teaches a remove hose clamp tool. Wu (US Patent No. 7,104,162) teaches a spreader mechanism for use with a remote hose clamp tool and plier tool. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 9, 2022